Citation Nr: 1619244	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a liver disorder.  

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a disability manifested by chronic respiratory problems.

8.  Entitlement to service connection for a disability manifested by chronic gastrointestinal problems.

9.  Entitlement to service connection for a disability manifested by chronic muscle and joint pain.

10.  Entitlement to service connection for a disability manifested by chronic fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1988 to January 1989 and on active duty from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in July 2010.  A transcript is of record.  In April 2013, the Board granted the issue of entitlement to service connection for PTSD and remanded the remaining issues on appeal.

A review of the Veterans Benefits Management System paperless claims processing system reveals additional documents relevant to the current appeal, including the Veteran's February 2015 death certificate and a March 2015 claim for dependency and indemnity compensation from the Veteran's surviving parent.

In March 2015, the Veteran's surviving parent filed a claim of entitlement to dependency and indemnity compensation.  Service connection for the cause of the Veteran's death was then granted in an August 2015 rating decision.  While the decision noted that entitlement to accrued benefits was not found to be warranted, it did not address the issue of whether the appellant was eligible for substitution in the Veteran's prior pending claims.  VA Fast Letter 10-30 (Aug. 10, 2010) states that receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  The Board requests that the AOJ contact the appellant and provide her the appropriate notice relevant to this issue and to notify her of any substitution determination in a timely manner.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the Veteran had passed away on February [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).


ORDER

The appeal is dismissed.




		
Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


